Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aksoy (U.S. Patent No. 11, 215, 817 B1) in view of YOKOTA (U.S. Patent Application Publication 2020/0132996 A1).

	Regarding claim 1, Aksoy discloses a method for reducing motion-to-photon latency in an augmented reality (AR) display device (Col 1, lines 13-50, Artificial reality is a form of reality that has been adjusted in some manner before presentation to a user, which may include, e.g., an augmented reality (AR) … Artificial reality content may include completely generated content or generated content combined with captured content (e.g., real-world photographs) …. The artificial reality system that provides the artificial reality content may be implemented on various platforms, including a head-mounted display (HMD) connected to a host computer system, a standalone HMD, a mobile device or computing system, or any other hardware platform capable of providing artificial reality content to one or more viewers) comprising: 
generating, using a render engine of a Graphical Processing Unit (GPU) of the AR display device (FIG. 1A; Col 3, lines 14-19, the artificial reality system 100 may comprise a head-mounted device (“HMD 104”) 104, a controller 106, and a computing system 108; Col 3, lines 44-47, the external-facing cameras 105A and 105B are configured to capture the physical environment around the user and may do so continuously to generate a sequence of frames; Col 4, lines 19-33, a computer unit 108 may be integrated with the HMD 104, have a dedicated GPU), an image including a rendered 3D model of virtual content based on a first pose of the AR display device (Col 5, lines 49-61; FIG. 2 shows user 102 moves throughout the artificial reality environment 200; FIG. 3A, Col 5, lines 62-67 to Col 6, lines 1-22, as the user 102 moves throughout artificial reality environment 200, the computing system may determine a first-person perspective 310 of the of the user, which may represent the first person perspective of the user 102 experiencing artificial-reality environment 200 while wearing HMD 104. The first-person perspective 310 may be based on the pose of the user 102 or the HMD 104 at a particular time … Although FIG. 3A depicts first-person perspective 310 in two dimensions, it should be appreciated that in some embodiments the pose of first-person perspective 310 may comprise three dimensions; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera); 
applying, Col 6, lines 3-22,  if the pose of the user changes (e.g., the user crouches, looks up, or turns their head), the first-person perspective 310 may change to account for this change in the pose of the user 102 or HMD 104; FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310); and Aksoy discloses the spectator image to be displayed on a device separate from the head-mounted device.
However, Aksoy does not specifically disclose a reprojection engine of a display controller of the AR display device;
providing the transformed image to a display of the AR display device.
In the similar field of endeavor, YOKOTA discloses a reprojection engine of a display controller of the AR display device (FIG. 3 shows head-mounted display 100; paragraph [0038], A control unit 10 is a main processor that processes and outputs signals such as image signals and sensor signals, commands, and data. An input interface 20 receives operation signals and setting signals from the user and supplies the signals to the control unit 10. An output interface 30 receives the image signal from the control unit 10 and displays the image on the display; paragraph [0045], an orientation sensor 64 detects position information of the head-mounted display 100 and orientation information such as the rotation angle and inclination of the head-mounted display 100; paragraphs [0047]-[0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10);
providing the transformed image to a display of the AR display device (Paragraph [0048], The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display; paragraph [0058], when the user is facing toward the right front after turning his/her neck, an image 510b located in the range of an angle of view 150b in the direction of a head-mounted display 100b is displayed).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 1), and Aksoy discloses further comprising: 
accessing first sensor data from a plurality of sensors of the AR display device at a first time (FIG. 1; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 59-64, HMD 104 at a first time); 
determining, using a tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the first pose of the AR display device based on the first sensor data (Col 7, 59-64, the mirror application may receive a first pose of the HMD 104 or a first pose of the first-person perspective 310 at a first time); 
accessing second sensor data from the plurality of sensors of the AR display device at a second time that is subsequent to the first time (Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 64-66, HMD 104 at a second time ); and 
determining, using the tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the second pose of the AR display device based on the second sensor data (Col 7, 64-66, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time).      

	Regarding claim 3, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 1), and Aksoy discloses further comprising: generating, using an AR application of the AR display device, the virtual content (Col 5, lines 5-22, a mirror application that determines a desired spectator perspective and requests the runtime engine to provide a spectator image from a specified spectator perspective. In particular embodiments the runtime engine may apply one or more processes to the first-person images prior to displaying the images, for example and not by way of limitation applying an inverse distortion to compensate for distortions caused by the display system, reprojecting to account for changes in the user's head pose since the point in time for which the image was rendered, etc.)

	Regarding claim 4, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 1), and Aksoy discloses wherein the two-dimensional transformation comprises a global two-dimensional shift operation, rotation operation, or scaling operation of the 3D model of the virtual content in the image (FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310; Col 8, lines 50-57, In some embodiments, the mirror application may adjust the image by cropping the field-of-view of either first-person perspective 310 or spectator perspective 320. For example, the mirror application may provide a buffer area by enlarging the field-of-view of first-person perspective 310 (e.g., if the field-of-view of the first-person perspective is 100 degrees, the mirror application may generate the first-person perspective at 110 degrees)).  

	Regarding claim 8, Aksoy discloses a computing apparatus comprising: 
a processor (FIG. 7, Col 16, lines 8-9, computer systems 700 includes a processor 702); and 
a memory storing instructions that, when executed by the processor (Col 16, lines 53-55, memory 704 includes main memory for storing instructions for processor 702 to execute or data for processor 702 to operate on), configure the apparatus to: 
generate, using a render engine of a Graphical Processing Unit (GPU) of an AR display device (Col 1, lines 13-50, Artificial reality is a form of reality that has been adjusted in some manner before presentation to a user, which may include, e.g., an augmented reality (AR) … Artificial reality content may include completely generated content or generated content combined with captured content (e.g., real-world photographs) …. The artificial reality system that provides the artificial reality content may be implemented on various platforms, including a head-mounted display (HMD) connected to a host computer system, a standalone HMD, a mobile device or computing system, or any other hardware platform capable of providing artificial reality content to one or more viewers; FIG. 1A; Col 3, lines 14-19, the artificial reality system 100 may comprise a head-mounted device (“HMD 104”) 104, a controller 106, and a computing system 108; Col 3, lines 44-47, the external-facing cameras 105A and 105B are configured to capture the physical environment around the user and may do so continuously to generate a sequence of frames; Col 4, lines 19-33, a computer unit 108 may be integrated with the HMD 104, have a dedicated GPU), an image including a rendered 3D model of virtual content based on a first pose of the AR display device (Col 5, lines 49-61; FIG. 2 shows user 102 moves throughout the artificial reality environment 200; FIG. 3A, Col 5, lines 62-67 to Col 6, lines 1-22, as the user 102 moves throughout artificial reality environment 200, the computing system may determine a first-person perspective 310 of the of the user, which may represent the first person perspective of the user 102 experiencing artificial-reality environment 200 while wearing HMD 104. The first-person perspective 310 may be based on the pose of the user 102 or the HMD 104 at a particular time … Although FIG. 3A depicts first-person perspective 310 in two dimensions, it should be appreciated that in some embodiments the pose of first-person perspective 310 may comprise three dimensions; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera); 
apply, Col 6, lines 3-22,  if the pose of the user changes (e.g., the user crouches, looks up, or turns their head), the first-person perspective 310 may change to account for this change in the pose of the user 102 or HMD 104; FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310); and Aksoy discloses the spectator image to be displayed on a device separate from the head-mounted device.
However, Aksoy does not specifically disclose a reprojection engine of a display controller of the AR display device;
provide the transformed image to a display of the AR display device.
	In the similar field of endeavor, YOKOTA discloses a reprojection engine of a display controller of the AR display device (FIG. 3 shows head-mounted display 100; paragraph [0038], A control unit 10 is a main processor that processes and outputs signals such as image signals and sensor signals, commands, and data. An input interface 20 receives operation signals and setting signals from the user and supplies the signals to the control unit 10. An output interface 30 receives the image signal from the control unit 10 and displays the image on the display; paragraph [0045], an orientation sensor 64 detects position information of the head-mounted display 100 and orientation information such as the rotation angle and inclination of the head-mounted display 100; paragraphs [0047]-[0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10);
provide the transformed image to a display of the AR display device (Paragraph [0048], The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display; paragraph [0058], when the user is facing toward the right front after turning his/her neck, an image 510b located in the range of an angle of view 150b in the direction of a head-mounted display 100b is displayed).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

	Regarding claim 9, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 8), and Aksoy further disclose wherein the instructions further configure the apparatus to: 
access first sensor data from a plurality of sensors of the AR display device at a first time (FIG. 1; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 59-64, HMD 104 at a first time); 
determine, using a tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the first pose of the AR display device based on the first sensor data (Col 7, 59-64, the mirror application may receive a first pose of the HMD 104 or a first pose of the first-person perspective 310 at a first time); 
access second sensor data from the plurality of sensors of the AR display device at a second time that is subsequent to the first time (Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 64-66, HMD 104 at a second time); and 
determine, using the tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the second pose of the AR display device based on the second sensor data (Col 7, 64-66, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time).

	Regarding claim 10, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 8), and Aksoy further disclose wherein the instructions further configure the apparatus to: 
generate, using an AR application of the AR display device, the virtual content (Col 5, lines 5-22, a mirror application that determines a desired spectator perspective and requests the runtime engine to provide a spectator image from a specified spectator perspective. In particular embodiments the runtime engine may apply one or more processes to the first-person images prior to displaying the images, for example and not by way of limitation applying an inverse distortion to compensate for distortions caused by the display system, reprojecting to account for changes in the user's head pose since the point in time for which the image was rendered, etc.)

	Regarding claim 11, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 8), and Aksoy further disclose wherein the two-dimensional transformation comprises a global two-dimensional shift operation, rotation operation, or scaling operation of the 3D model of the virtual content in the image (FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310; Col 8, lines 50-57, In some embodiments, the mirror application may adjust the image by cropping the field-of-view of either first-person perspective 310 or spectator perspective 320. For example, the mirror application may provide a buffer area by enlarging the field-of-view of first-person perspective 310 (e.g., if the field-of-view of the first-person perspective is 100 degrees, the mirror application may generate the first-person perspective at 110 degrees)).

	Regarding claim 15, Aksoy discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer (FIG. 7 shows computer system 700; Col 16, lines 53-55, memory 704 includes main memory for storing instructions for processor 702 to execute or data for processor 702 to operate on), cause the computer to: 
generate, using a render engine of a Graphical Processing Unit (GPU) of an AR display device (Col 1, lines 13-50, Artificial reality is a form of reality that has been adjusted in some manner before presentation to a user, which may include, e.g., an augmented reality (AR) … Artificial reality content may include completely generated content or generated content combined with captured content (e.g., real-world photographs) …. The artificial reality system that provides the artificial reality content may be implemented on various platforms, including a head-mounted display (HMD) connected to a host computer system, a standalone HMD, a mobile device or computing system, or any other hardware platform capable of providing artificial reality content to one or more viewers; FIG. 1A; Col 3, lines 14-19, the artificial reality system 100 may comprise a head-mounted device (“HMD 104”) 104, a controller 106, and a computing system 108; Col 3, lines 44-47, the external-facing cameras 105A and 105B are configured to capture the physical environment around the user and may do so continuously to generate a sequence of frames; Col 4, lines 19-33, a computer unit 108 may be integrated with the HMD 104, have a dedicated GPU), an image including a rendered 3D model of virtual content based on a first pose of the AR display device (Col 5, lines 49-61; FIG. 2 shows user 102 moves throughout the artificial reality environment 200; FIG. 3A, Col 5, lines 62-67 to Col 6, lines 1-22, as the user 102 moves throughout artificial reality environment 200, the computing system may determine a first-person perspective 310 of the of the user, which may represent the first person perspective of the user 102 experiencing artificial-reality environment 200 while wearing HMD 104. The first-person perspective 310 may be based on the pose of the user 102 or the HMD 104 at a particular time … Although FIG. 3A depicts first-person perspective 310 in two dimensions, it should be appreciated that in some embodiments the pose of first-person perspective 310 may comprise three dimensions; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera); 
apply, Col 6, lines 3-22,  if the pose of the user changes (e.g., the user crouches, looks up, or turns their head), the first-person perspective 310 may change to account for this change in the pose of the user 102 or HMD 104; FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310); and Aksoy discloses the spectator image to be displayed on a device separate from the head-mounted device.
However, Aksoy does not specifically disclose a reprojection engine of a display controller of the AR display device;
provide the transformed image to a display of the AR display device.  
In the similar field of endeavor, YOKOTA discloses a reprojection engine of a display controller of the AR display device (FIG. 3 shows head-mounted display 100; paragraph [0038], A control unit 10 is a main processor that processes and outputs signals such as image signals and sensor signals, commands, and data. An input interface 20 receives operation signals and setting signals from the user and supplies the signals to the control unit 10. An output interface 30 receives the image signal from the control unit 10 and displays the image on the display; paragraph [0045], an orientation sensor 64 detects position information of the head-mounted display 100 and orientation information such as the rotation angle and inclination of the head-mounted display 100; paragraphs [0047]-[0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10);
provide the transformed image to a display of the AR display device (Paragraph [0048], The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display; paragraph [0058], when the user is facing toward the right front after turning his/her neck, an image 510b located in the range of an angle of view 150b in the direction of a head-mounted display 100b is displayed).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

	Regarding claim 16, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 15), and Aksoy discloses wherein the instructions further configure the computer to: 
access first sensor data from a plurality of sensors of the AR display device at a first time (FIG. 1; Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 59-64, HMD 104 at a first time); 
determine, using a tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the first pose of the AR display device based on the first sensor data (Col 7, 59-64, the mirror application may receive a first pose of the HMD 104 or a first pose of the first-person perspective 310 at a first time); 
access second sensor data from the plurality of sensors of the AR display device at a second time that is subsequent to the first time (Col 4, lines 13-18, using a sensor or camera, the system 100 may be able to capture an image of the predetermined pattern on the controller. Based on the observed orientation of those patterns, the system may compute the controller's position and orientation relative to the sensor or camera; Col 7, 64-66, HMD 104 at a second time); and 
determine, using the tracking system of the AR display device (Col 4, lines 13-18, the system may compute the controller's position and orientation relative to the sensor or camera), the second pose of the AR display device based on the second sensor data (Col 7, 64-66, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time).  

	Regarding claim 17, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 15), and Aksoy discloses wherein the instructions further configure the computer to: 
generate, using an AR application of the AR display device, the virtual content (Col 5, lines 5-22, a mirror application that determines a desired spectator perspective and requests the runtime engine to provide a spectator image from a specified spectator perspective. In particular embodiments the runtime engine may apply one or more processes to the first-person images prior to displaying the images, for example and not by way of limitation applying an inverse distortion to compensate for distortions caused by the display system, reprojecting to account for changes in the user's head pose since the point in time for which the image was rendered, etc.)

	Regarding claim 18, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 15), and Aksoy discloses wherein the two-dimensional transformation comprises a global two-dimensional shift operation, rotation operation, or scaling operation of the 3D model of the virtual content in the image (FIG. 3B; Col 7, lines 62-67 to Col 8, lines 1-24, a second pose of the HMD 104 or a second pose of the first-person perspective 310 at a second time … the mirror application may generate the spectator perspective 320 at the second time by dampening the rotational movement between the first pose and the second pose of the first-person perspective 310; Col 8, lines 50-57, In some embodiments, the mirror application may adjust the image by cropping the field-of-view of either first-person perspective 310 or spectator perspective 320. For example, the mirror application may provide a buffer area by enlarging the field-of-view of first-person perspective 310 (e.g., if the field-of-view of the first-person perspective is 100 degrees, the mirror application may generate the first-person perspective at 110 degrees)).

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aksoy (U.S. Patent No. 11, 215, 817 B1) in view of YOKOTA (U.S. Patent Application Publication 2020/0132996 A1) in view of Morris et al (U.S. Patent Application Publication 2019/0371271 A1).

	Regarding claim 5, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 1), and the reprojection engine of the display controller
However, Aksoy does not specifically disclose wherein 
In the similar field of endeavor, Morris discloses wherein FIG. 1 shows device 100; paragraph [0018], the device 100 includes a host 104. The host 104 may be a computer, computing unit, electronics unit, or other unit responsible for providing or generating image data for rendering on the display panels 102. The host 104 includes a processor or processing unit 106; paragraph [0021], the processor 106 includes a central processing unit (CPU) 110 and a graphics processing unit (GPU) 112; paragraphs [0027]-[0029], the device 100 includes a display controller 116 for each display panel 102 … Each display controller 116 receives image data from the processor 106 for the images to be rendered on the corresponding display panel 102 … Each display controller 116 is configured to generate pixel control signals from the image data for the corresponding display panel 102; paragraph [0043], the delay may be implemented via an Adaptive Sync or other technique responsive to the timing indication. Adaptive Sync is a Video Electronics Standards Association (VESA) standard that establishes a protocol or other procedure for delaying the refresh of a display panel asynchronously timed relative to the host. As described further in connection with the example of FIG. 2, the host 104 may use the Adaptive Sync delay to delay the refresh of all of the display panels 102 until all of the display panels 102 are ready for refresh).  
Aksoy and Morris are analogous art because both pertain to utilize the device for generating and displaying the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of Morris, and applying the Adaptive Sync technique used by Morris to provide the display controller operate asynchronously from the host of the GPU. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of Morris to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Aksoy in view of YOKOTA in view of Morris discloses everything claimed as applied above (see claim 5).
However, Aksoy does not specifically disclose wherein applying the two-dimensional transformation to the image is performed without the render engine of the GPU.
In the similar field of endeavor, YOKOTA discloses wherein applying the two-dimensional transformation to the image is performed (FIG. 3 shows head-mounted display 100; paragraph [0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10. The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display) without the render engine of the GPU (Paragraph [0049], FIG. 4 shows rendering device 200; paragraph [0055], an image generation unit 250 reads the image data from an image storage unit 260, and generates an image seen in the visual line direction from the viewpoint position of the user wearing the head-mounted display 100 according to the user's viewpoint position and visual line direction set by the viewpoint-visual line setting unit 240, and gives the image to an HDMI transmission/reception unit 280; paragraph [0061], a GPU executes rendering).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

	Regarding claim 7, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 1).
However, Aksoy does not specifically disclose wherein the display controller comprises a non-customized display controller.  
In the similar field of endeavor, Morris discloses wherein the display controller comprises a non-customized display controller (FIG. 1; paragraph [0018], the device 100 includes a host 104. The host 104 includes a processor or processing unit 106; paragraph [0021], the processor 106 includes a central processing unit (CPU) 110 and a graphics processing unit (GPU) 112 integrated with one another as a system-on-a-chip (SOC); paragraph [0027], each display controller 116 may be integrated with the host 104).  
Aksoy and Morris are analogous art because both pertain to utilize the device for generating and displaying the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of Morris, and applying the device structure taught by Morris to integrate a graphics processing unit with display controller as a system-on-a-chip for controlling the image generation and display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of Morris to obtain the invention as specified in claim.

	Regarding claim 12, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 8), and the reprojection engine of the display controller
However, Aksoy does not specifically disclose wherein 
  In the similar field of endeavor, Morris discloses wherein wherein FIG. 1 shows device 100; paragraph [0018], the device 100 includes a host 104. The host 104 may be a computer, computing unit, electronics unit, or other unit responsible for providing or generating image data for rendering on the display panels 102. The host 104 includes a processor or processing unit 106; paragraph [0021], the processor 106 includes a central processing unit (CPU) 110 and a graphics processing unit (GPU) 112; paragraphs [0027]-[0029], the device 100 includes a display controller 116 for each display panel 102 … Each display controller 116 receives image data from the processor 106 for the images to be rendered on the corresponding display panel 102 … Each display controller 116 is configured to generate pixel control signals from the image data for the corresponding display panel 102; paragraph [0043], the delay may be implemented via an Adaptive Sync or other technique responsive to the timing indication. Adaptive Sync is a Video Electronics Standards Association (VESA) standard that establishes a protocol or other procedure for delaying the refresh of a display panel asynchronously timed relative to the host. As described further in connection with the example of FIG. 2, the host 104 may use the Adaptive Sync delay to delay the refresh of all of the display panels 102 until all of the display panels 102 are ready for refresh).  
Aksoy and Morris are analogous art because both pertain to utilize the device for generating and displaying the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of Morris, and applying the Adaptive Sync technique used by Morris to provide the display controller operate asynchronously from the host of the GPU. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of Morris to obtain the invention as specified in claim.

	Regarding claim 13, the combination of Aksoy in view of YOKOTA in view of Morris discloses everything claimed as applied above (see claim 12).
However, Aksoy does not specifically disclose wherein applying the two-dimensional transformation to the image is performed without the render engine of the GPU.
In the similar field of endeavor, YOKOTA discloses wherein applying the two-dimensional transformation to the image is performed (FIG. 3 shows head-mounted display 100; paragraph [0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10. The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display) without the render engine of the GPU (Paragraph [0049], FIG. 4 shows rendering device 200; paragraph [0055], an image generation unit 250 reads the image data from an image storage unit 260, and generates an image seen in the visual line direction from the viewpoint position of the user wearing the head-mounted display 100 according to the user's viewpoint position and visual line direction set by the viewpoint-visual line setting unit 240, and gives the image to an HDMI transmission/reception unit 280; paragraph [0061], a GPU executes rendering).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

	Regarding claim 14, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 8).
However, Aksoy does not specifically disclose wherein the display controller comprises a non-customized display controller.
In the similar field of endeavor, Morris discloses wherein the display controller comprises a non-customized display controller (FIG. 1; paragraph [0018], the device 100 includes a host 104. The host 104 includes a processor or processing unit 106; paragraph [0021], the processor 106 includes a central processing unit (CPU) 110 and a graphics processing unit (GPU) 112 integrated with one another as a system-on-a-chip (SOC); paragraph [0027], each display controller 116 may be integrated with the host 104).  
Aksoy and Morris are analogous art because both pertain to utilize the device for generating and displaying the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of Morris, and applying the device structure taught by Morris to integrate a graphics processing unit with display controller as a system-on-a-chip for controlling the image generation and display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of Morris to obtain the invention as specified in claim.

	Regarding claim 19, the combination of Aksoy in view of YOKOTA discloses everything claimed as applied above (see claim 15), and the reprojection engine of the display controller
However, Aksoy does not specifically disclose wherein 
In the similar field of endeavor, Morris discloses wherein FIG. 1 shows device 100; paragraph [0018], the device 100 includes a host 104. The host 104 may be a computer, computing unit, electronics unit, or other unit responsible for providing or generating image data for rendering on the display panels 102. The host 104 includes a processor or processing unit 106; paragraph [0021], the processor 106 includes a central processing unit (CPU) 110 and a graphics processing unit (GPU) 112; paragraphs [0027]-[0029], the device 100 includes a display controller 116 for each display panel 102 … Each display controller 116 receives image data from the processor 106 for the images to be rendered on the corresponding display panel 102 … Each display controller 116 is configured to generate pixel control signals from the image data for the corresponding display panel 102; paragraph [0043], the delay may be implemented via an Adaptive Sync or other technique responsive to the timing indication. Adaptive Sync is a Video Electronics Standards Association (VESA) standard that establishes a protocol or other procedure for delaying the refresh of a display panel asynchronously timed relative to the host. As described further in connection with the example of FIG. 2, the host 104 may use the Adaptive Sync delay to delay the refresh of all of the display panels 102 until all of the display panels 102 are ready for refresh).  
Aksoy and Morris are analogous art because both pertain to utilize the device for generating and displaying the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of Morris, and applying the Adaptive Sync technique used by Morris to provide the display controller operate asynchronously from the host of the GPU. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of Morris to obtain the invention as specified in claim.

	Regarding claim 20, the combination of Aksoy in view of YOKOTA in view of Morris discloses everything claimed as applied above (see claim 19).
However, Aksoy does not specifically disclose wherein applying the two-dimensional transformation to the image is performed without the render engine of the GPU.
In the similar field of endeavor, YOKOTA discloses wherein applying the two-dimensional transformation to the image is performed (FIG. 3 shows head-mounted display 100; paragraph [0048], the re-projection unit 60 executes re-projection by applying correction based on the difference ΔL to the image drawn data received by the HDMI transmission/reception unit 90 from the rendering device 200, and gives the re-projected image drawn data to the control unit 10. The control unit 10 supplies the re-projected image drawn data to the output interface 30 for displaying the data on the display) without the render engine of the GPU (Paragraph [0049], FIG. 4 shows rendering device 200; paragraph [0055], an image generation unit 250 reads the image data from an image storage unit 260, and generates an image seen in the visual line direction from the viewpoint position of the user wearing the head-mounted display 100 according to the user's viewpoint position and visual line direction set by the viewpoint-visual line setting unit 240, and gives the image to an HDMI transmission/reception unit 280; paragraph [0061], a GPU executes rendering).
Aksoy and YOKOTA are analogous art because both pertain to utilize the head-mounted display for displaying the image based on the pose of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality device taught by Aksoy incorporate the teachings of YOKOTA, and utilizing the computer unit by implementing the display control unit taught by YOKOTA to have the reprojection unit for performing the image transformation based on the detected orientation information of the head-mounted display and providing the transformed image to a display of the AR display device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aksoy according to the relied-upon teachings of YOKOTA to obtain the invention as specified in claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616